May 6, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (U.S. Patent No.  7,942,477 B1) in view of Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1).

    PNG
    media_image1.png
    168
    116
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    638
    489
    media_image2.png
    Greyscale


Toba et al teach the structure substantially as claimed including a vehicle seat, comprising:
a pad 4;
a skin material 22 covering a front surface of the pad;
a sensor 3 provided between a front surface of the pad 4 and the skin material 22 for acquiring information on a seat occupant, wherein the pad is provided with a through hole 22e passed from the front surface of the pad to a back surface of the pad, and the sensor being connected to a wire harness 13 extending in the through hole 22e but does not teach a panel and a recess formed in the back surface of the pad and connected to the through hole, the sensor being connected to the wire harness extending in the recess.

    PNG
    media_image3.png
    588
    821
    media_image3.png
    Greyscale



However teaches a vehicle seat having a panel 11; a pad 4 supported by the panel 11; and a recess formed in the back surface of the pad 4; wherein the recess extends from the through hole to an edge of the back surface of the pad, as defined in claim 2; wherein the surface of the panel faces vertically, the pad is placed on an upper surface of the panel so as to be rotatable around a center located in a rear end portion thereof, and the recess capable of extending rearward from the through hole, as defined in claim 3; wherein the surface of the panel faces in a fore and aft direction, the pad is positioned on a front surface of the panel so as to be rotatable around a center located in a lower end portion thereof, and the recess extends downward from the through hole, as defined in claim 4; wherein the pad includes a plurality of members made of different materials, and the through hole is formed in one of the members, as defined in claim 5 (see Fig. 3 where are a plurality of members of different materials); wherein the surface of the panel faces vertically, the pad is positioned on an upper surface of the panel, as defined in claim 10. It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al, to include a panel and a recess formed between the back surface of the pad and the panel, as taught by Onoda et al, since it would allow the sensor and wire harness system of Toba et al to be used with a vehicle seat that is attached directly to the floor of a vehicle, such as the vehicle seat of Onoda et al.  It would also allow one end of the through hole to be provided at a position avoiding a pressure receiving area defined as an area on the surface of the pad to which a load of a seat occupant is directly applied and the through hole could be provided behind the pressure receiving area.
As for claim 8, Toba et al teach a heater cloth having a heater wire is provided on the front surface of the pad, and the through hole is positioned so as to avoid the heater cloth (see column 7, lines 10-15, where it reads “Incidentally, while the case where the planar antenna is employed as an electric or electronic equipment body in the embodiment has been discussed above, the present invention may be widely applied to a seat provided with a heater or other planar components.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (U.S. Patent No.  7,942,477 B1) in view of Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1), as applied to claim 1 above, and further in view of Hoshi et al (U.S. Patent No. 11,027,631 B2).
Toba et al in view of Onoda et al does not show an air passage extending from the back surface to the front surface is formed in the pad, and the through hole is formed so as to avoid the air passage.

    PNG
    media_image4.png
    403
    298
    media_image4.png
    Greyscale

However, Hoshi et al teach a vehicle seat that includes an air passage that is capable of extending from the back surface to the front surface formed in a pad, and in which the through hole is capable of being formed so as to avoid the air passage.  It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al in view of Onoda et al, to include an air passage extending from the back surface to the front surface is formed in the pad, and the through hole is formed so as to avoid the air passage, as taught by Hoshi et al, since it would allow vehicle seat heating/cooling systems to be implemented in the vehicle seat as taught by Toba et al in view of Onoda et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toba et al (U.S. Patent No.  7,942,477 B1) in view of Onoda et al (U.S. Patent Application Publication No. 2010/0133891 A1), as applied to claim 1 above, and further in view of Bhatia et al (U.S. Patent Application Publication No. 2019/0047450 A1).
Toba et al in view of Onoda et al does not show a locking portion for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion.

    PNG
    media_image5.png
    306
    414
    media_image5.png
    Greyscale

However, Bhatia et al teach a vehicle seat that includes a locking portion 64 for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion.  It would have been obvious and well within the level of ordinary skill in the art to modify the vehicle seat, as taught by Toba et al in view of Onoda et al, to include a locking portion for fixing a child seat is formed on the surface of the pad, and the through hole is formed so as to avoid the locking portion, as taught by Bhatia et al, since it would allow child safety seats to be secured to eh vehicle seat.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts of vehicle seats that include wire harnesses, sensors, and vehicle seat heating/cooling systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636